



COURT OF APPEAL FOR ONTARIO

CITATION: Doskova v. Dimitrov (Estate), 2017 ONCA 412

DATE: 20170519

DOCKET: C62862

LaForme, van Rensburg and Huscroft JJ.A.

BETWEEN

Louna Doskova

Applicant (Appellant)

and

The Estate of Alexandre Dimitrov, also
    known as

Alex Dimitrov and Milena Dimitrova

Respondents (Respondents)

Alexandria Valova, for the appellants

John O'Sullivan, for the respondents

Heard: May 16, 2017

On appeal from the order of Justice Cory A. Gilmore of
    the Superior Court of Justice, dated October 5, 2016.

APPEAL BOOK ENDORSEMENT

[1]

No aspect of this order is final.
    This is an order for directions under r. 75.06. Paragraphs 8 and 11 simply
    bring assets back into the estate to provide for payment of funeral expenses.
    No issue in dispute in the application is resolved on a final basis by these
    provisions of the order.

[2]

As for paragraph 10 of the order,
    even if some orders against third parties for production of documents may be
    characterized as final, the corporations are not third parties  the deceased
    owned half the shares in each corporation  which are estate assets.

[3]

The appeal is therefore
    quashed for want of jurisdiction. Costs to the respondent fixed at $5,000,
    inclusive of HST and disbursements.


